Citation Nr: 0006461	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in 
regional office (RO) rating decision dated October 17, 1983, 
which denied service connection for post-traumatic stress 
disorder (PTSD).

2.  Whether CUE exists in RO rating decision dated January 
19, 1989, which denied service connection for PTSD.

3.  Entitlement to an effective date prior to July 19, 1991, 
for the grant of service connection and award of compensation 
for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Waco, Texas.  

By way of history, the RO initially denied service connection 
for PTSD in a rating decision dated October 17, 1983, and 
confirmed such denial in subsequent decisions, including a 
decision of January 19, 1989.  The veteran did not perfect an 
appeal with respect to either the October 17, 1983, or 
January 19, 1989 decision.  In a rating decision dated in 
February 1993, the RO reopened the veteran's claim and 
established service connection for PTSD.  The grant of 
service connection is currently effective July 19, 1991.  The 
veteran has perfected appeals with respect to the effective 
date assigned, and with the RO's determinations that no CUE 
exists in the October 17, 1983, and January 19, 1989 rating 
decisions.


FINDINGS OF FACT

1.  In a decision dated October 17, 1983, the RO denied 
service connection for PTSD.

2.  The veteran submitted a timely notice of disagreement 
with the October 17, 1983, rating decision, but failed to 
file a timely substantive appeal in response to the statement 
of the case issued by the RO.

3.  At the time of the October 17, 1983, decision no 
competent diagnosis of PTSD was of record and the RO's denial 
was consistent with and supported by the evidence of record 
and the existing legal authority.

4.  In a decision dated January 19, 1989, the RO denied 
service connection for PTSD.

5.  The veteran submitted a timely notice of disagreement to 
the January 1989 decision, but failed to file a timely 
substantive appeal in response to the statement of the case 
issued by the RO, and, in June 1990, notified the RO that he 
was withdrawing his appeal with respect to the PTSD claim.

6.  At the time of the January 19, 1989, decision, the 
probative evidence of record showed that the veteran did not 
have PTSD, and the RO's denial was consistent with and 
supported by the evidence of record and the existing legal 
authority.

7.  On July 19, 1991, the RO first received correspondence in 
which the veteran requested that his claim of service 
connection for PTSD be reopened; this is the date that was 
subsequently assigned as the effective date for a grant of 
service connection and award of compensation for PTSD.

8.  The RO was not in possession of any 
communication/evidence between June 1990 and July 19, 1991, 
that can reasonably be construed as a formal or informal 
claim of entitlement to VA compensation benefits based on 
PTSD.


CONCLUSIONS OF LAW

1.  The RO's October 17, 1983 rating decision, which denied 
service connection for PTSD, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.105(a) (1999).

2.  The RO's January 19, 1989 rating decision, which denied 
service connection for PTSD, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.105(a) (1999).

3.  The criteria for an effective date prior to July 19, 
1991, for the grant of service connection for PTSD and award 
of disability compensation have not been met.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Miltary records show that the veteran received the Army 
Commendation Medal for meritorious achievement in support of 
military operations against communist aggression in the 
Republic of Vietnam during the period September 1, 1970 to 
January 31, 1971 and that he was awarded the Bronze Star 
Medal; there is no reference to the "V" device.  The 
veteran's military occupational specialty was medical 
specialist.  

No psychiatric abnormalities were noted at the time of 
service enlistment.  Service medical entries dated in 
February 1973 note that the veteran was prescribed Librium 
for tension and chronic nerves.  On the report of medical 
examination at discharge, no psychiatric abnormality was 
noted.  On the accompanying report of medical history, the 
veteran reported "YES" to having or having had depression 
or excessive worry, and nervous trouble of any sort.  

In May 1973, the RO received the veteran's application for VA 
compensation benefits.  He did not claim entitlement to 
benefits based on any psychiatric disability at that time.  
Psychiatric status evaluation completed in connection with VA 
examination in June 1973 was negative.  Documentation in the 
claims file, dated from 1973 to 1977, including 
correspondence from the veteran and the RO, rating decisions, 
and medical evidence, pertains to the veteran's orthopedic 
and cardiac claims and does not refer to PTSD or a 
psychiatric disability.

A VA psychiatric outpatient record, dated in July 1978, notes 
the veteran's long history of multiple psychotropic drug use 
for anxiety, impulsivity and depression.  A December 1978 
entry notes a prescription for a refill of Valium for the 
veteran's nerves.  

In April 1979, the veteran presented for a VA examination.  
Mental status evaluation revealed no indications of 
organicity or psychosis.  No psychiatric diagnosis is shown 
in the examination report.  VA outpatient records dated from 
April to June 1979 continue to show refills for Valium.  
Correspondence from the veteran in 1978 and 1979 pertains to 
his benefit entitlement for orthopedic and cardiac 
disabilities, without mention of a psychiatric disability.

In April 1980, the RO received a statement in which the 
veteran complained of not being compensated for a nervous 
disorder related to his Vietnam service.  He specifically 
indicated that he had developed an addiction to Valium and to 
alcohol as a result of service.  

A report of VA hospitalization in September 1980 reflects 
diagnoses to include remote, controlled alcoholism.  The 
hospitalization reports indicate that the veteran underwent 
psychiatric evaluation; personnel determined that no 
psychiatric treatment was required.

In a rating decision dated in October 1980, the RO denied 
service connection for alcoholism.

In July 1981, the veteran underwent VA neuropsychiatric 
examination.  He reported taking Valium on a daily basis and 
stated that he had not used alcohol in two years.  No 
psychiatric diagnoses are shown in the examination report.  

A VA summary of hospitalization from April 1982 reflects 
diagnoses of a history of Valium abuse and alcohol abuse.  

In June 1982, the veteran underwent a VA general examination.  
The examiner noted that the veteran experienced nervousness 
following an incident where one of his friends was blown up 
while in Vietnam.  The impressions were that the veteran was 
a Valium user for nervousness and that he had a history of 
alcoholism.  Neuropsychiatric examination was also 
accomplished.  The examiner noted that the veteran had 
sleeping problems of about six months' duration, and that he 
was depressed.  There was no indication of psychosis.  No 
psychiatric diagnosis was established at that time.

In a rating decision dated in July 1982, the RO denied 
service connection for residuals of Valium addiction.

VA outpatient records dated from December 1982 to July 1983 
do not show diagnoses of a psychiatric disability, noting 
only the veteran's Valium use and attempts to decrease his 
Valium dependence.  

The veteran was hospitalized for a period in January 1983; no 
psychiatric diagnoses are shown in the hospitalization 
records.

The veteran appeared for an Agent Orange examination in May 
1983; the only psychiatric diagnosis shown on that report is 
anxiety neurosis with passive-aggressive personality.  

In July 1983, the RO received correspondence in which the 
veteran requested to be examined for PTSD because in his 
opinion he was a "candidate" of such disorder.

The veteran presented for a VA examination in September 1983.  
The diagnoses were anxiety and passive aggressive-aggressive 
personalty disorder, suspected.  

In a rating decision dated in October 1983, the RO denied 
service connection for PTSD, noting the prior denial of 
service connection for residuals of Valium addiction and 
alcoholism.  The veteran submitted a notice of disagreement 
and was issued a statement of the case in April 1984.  He did 
not submit a timely substantive appeal.

When the veteran was hospitalized at a VA facility in March 
1986, the diagnoses were episodic alcohol abuse and dysthymic 
disorder.  In July 1986, the RO continued to deny service 
connection for PTSD.  The veteran did not appeal that 
decision.

In a statement received in December 1986, the veteran 
indicated that he had been diagnosed with Delayed Stress 
Syndrome in July 1983.

In February 1987, the veteran was seen at the Amarillo VA 
Medical Center with a diagnosis of suicidal, borderline 
schizophrenic syndrome.  He was transferred and admitted to 
the Waco VA Medical Center.  A report of hospitalization 
shows that he was admitted because of fear that he might hurt 
himself.  It was also noted that while hospitalized, he was 
referred to Dr. Gregory for evaluation for participation in a 
PTSD group and that he was to attend three times a week.  It 
was further noted that since being seen by Dr. Gregory the 
veteran was preoccupied with getting a diagnosis of PTSD, 
although he did not present any type of typical symptoms and 
had just reported nightmares of Vietnam.  The diagnoses at 
discharge from the hospital were continuous alcohol 
dependence; continuous drug dependent; and an adjustment 
disorder with depressed mood.  A medical certificate dated in 
February 1987 shows diagnoses of alcohol dependence and a 
borderline personality disorder verus a mixed personality 
disorder.  The veteran was re-admitted for VA hospitalization 
in March 1987.  Diagnoses were Valium abuse and continuous 
alcohol dependence.  

In an April 1987 decision, the RO denied service connection 
for PTSD.  The veteran did not appeal.

In statements received in December 1987, and in February and 
March 1988, the veteran reported that he had PTSD for which 
service connection was warranted.  He identified a diagnosis 
by a Dr. Gregory.  

As part of a comprehensive medical evaluation by the VA 
during the spring of 1988, the veteran was afforded a VA 
special psychiatric examination in March 1988.  Following the 
examination, during which the veteran stated that he had been 
awarded the "Bronze Star with Valor," the VA examiner gave 
an Axis I diagnosis of "undetermined in total."  The 
examiner stated that whether the veteran has PTSD "should be 
considered.  This veteran describes an adequate incident in 
Vietnam in combat.  He describes the post military secondary 
recurrences of nightmares, flashbacks, depression, 
alcoholism, and etc."  The examiner then stated that it 
would be "worthwhile in the differential diagnosis award to 
this veteran, as well as to his personal health, to have 
admission and workup at Topeka at the Post Vietnam Veterans 
Center where facilites (sic) are available to confirm or rule 
out the diagnosis."  In April 1988 the veteran was given a 
general medical examination, at which time the diagnoses 
included PTSD, with a notation by the examiner to "see 
psychiatric exam note."  

A letter, dated in July 1988, from the RO to a VA outpatient 
clinic is in the claims file.  The adjudication officer noted 
that VA examination of March 1988 included an examiner's 
remark that it would be worthwhile for a differential 
diagnosis to have the veteran admitted in a post-Vietnam 
Veterans Center to confirm or rule of the diagnosis of PTSD.  
An abbreviated medical record of admission from September 12 
to September 13, 1988, shows diagnoses of a history of major 
depression; possible PTSD; and polysubstance dependence.  A 
"Medical Record-Discharge Instructions" form dated 
September 13, 1988, shows Axis I psychiatric diagnoses to 
rule out major depression; rule out PTSD; and polysubstance 
dependence.  Records indicate that the veteran requested 
discharge prior to any definitive determination by the 
hospital as to his PTSD status.

In a rating decision dated in January 1989, the RO confirmed 
its denial of service connection for PTSD, stating that there 
was no definite diagnosis shown in the record.  The RO 
notified the veteran of that determination by letter dated 
the same month.  In statements received in April and July 
1989, the veteran expressed disagreement with that denial, 
and the RO issued a statement of the case in September 1989.

In November 1989, the RO received records of private 
hospitalization reflecting admission that month for 
complaints of drinking, depression and suicidal and homicidal 
ideas.  The physician noted the veteran's "long history of 
emotional illness that goes back to the Vietnam War where he 
served in combat."  The diagnoses were substance abuse; 
alcohol; atypical psychosis; and a personality trait 
disorder, of the mixed type.  The physician noted "severe 
stress due to the Vietnam War experience" on Axis IV.  

In a rating decision dated in January 1990, the RO confirmed 
its denial of service connection for PTSD, and notified the 
veteran by letter dated in the same month.
 
On June 13, 1990, the RO received a statement in which the 
veteran stated "I no longer wish to persue (sic) this issue 
concerning the following service-connection I am not entitled 
to..." and proceeded to list several disorders including PTSD.  

Correspondence received from the veteran subsequent to June 
13, 1990, and prior to July 19, 1991, reflects the veteran's 
arguments pertinent to his claims for increased evaluations, 
and entitlement to compensation for disability purportedly 
due to Agent Orange exposure.  The report of VA examination 
conducted in July 1990 contains no reference to any 
psychiatric diagnoses.  

VA outpatient records dated from August 1990 to May 1991, to 
include records of mental health clinic treatment, do not 
show diagnoses of PTSD.

A VA outpatient record dated in March 1991 reflects that the 
veteran was relaxed without current stressors; no diagnosis 
is shown.  

On July 19, 1991, the RO received correspondence in which the 
veteran requested that he be compensated for his PTSD.

On December 4, 1991, the RO received a statement in which the 
veteran discussed the impact of his PTSD and argued for 
entitlement to compensation for that disorder.

The veteran reported for a VA psychiatric examination on 
August 28, 1992.  The examiner noted that the veteran had 
been diagnosed with mild anxiety and a suspected passive-
aggressive personality disorder in September of 1983, and 
that in 1988 a physician had discussed the possibility of 
PTSD but that the veteran's alcohol problems had prevented a 
definitive evaluation of such at that time.  The August 1992 
VA examiner concluded that the veteran should be given the 
benefit of the doubt that he does have PTSD.

In a rating decision dated in February 1993, the RO 
established service connection and assigned a 100 percent 
disability evaluation for PTSD, effective December 4, 1991.  
In December 1993, the veteran expressed disagreement with the 
assigned effective date, arguing that he had PTSD ever since 
he returned from Vietnam and that he was entitled to 
compensation back to 1973.  In his Form 9, received in April 
1994, the veteran claimed entitlement to compensation back to 
July 1983, arguing that he had complained of his PTSD 
symptoms many times after discharge and that he "noticed" 
his PTSD in 1980.  He cited Dr. W. Gregory, associated with 
VA, as having discussed PTSD in or around February 1987, and 
Dr. Webb, associated with VA, for diagnosing PTSD in 
March 1988.  

In October 1994 and December 1996 copies of a VA consultation 
report, dated February 19, 1987, were received by the RO.  
The report indicates that the veteran was evaluated for 
participation in a PTSD therapy group.  He was evaluated by 
W. Gregory, a clinical psychologist, who noted the veteran's 
combat history and diagnosed PTSD as well as alcohol abuse 
for self-medication.  


Copies of a VA medical record dated February 26, 1988, show a 
diagnosis of PTSD.  They were received by the RO in October 
1994 and December 1996.

The claims file also contains copies of hospital records 
reflecting VA hospitalization from February to April 1988.  
The veteran complained that he had never gotten over Vietnam.  
The diagnoses were recurrent major depression without 
psychotic features; and chronic PTSD.  Copies of those 
documents were received by the RO in October 1994 and 
December 1996.

In a decision dated in August 1998, the RO amended the 
effective date of service connection for PTSD to July 19, 
1991.

Pertinent Regulations

PTSD

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 C.F.R. § 3.303 (1983, 1988, 
1999).  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1983, 1988, 
1999).  

Under 38 C.F.R. § 3.304(f) (1999) (added in 1993), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. 1154(b).  See also Gaines v. West, 
11 Vet. App. 353, 357 (1998); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

Finality

Governing regulations provide that, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  Regulations 
further provide that a veteran may withdraw his notice of 
disagreement prior to filing of a substantive appeal, or 
withdraw his substantive appeal prior to promulgation of a 
decision by the Board.  See 38 C.F.R. § 20.204 (1999).

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 of this part.  38 C.F.R. § 3.104(a) (1999).

CUE

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a three- 
pronged test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

Id. 

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

Effective dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  Any application 
for a benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (1999).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(1999).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q), (r).

Analysis

CUE

The RO initially denied service connection for PTSD in a 
decision dated October 17, 1983, and notified the veteran of 
that decision by letter dated October 31, 1983.  The RO 
accepted his statement received in March 1984 as a notice of 
disagreement, and issued a statement of the case on April 5, 
1984.  The veteran did not submit a substantive appeal within 
the allotted time.  Thus, the October 17, 1983 decision 
became final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. 
§ 7105(c) (West 1991)]; 38 C.F.R. §§ 3.104(a), 19.192, (1983) 
[38 C.F.R. § 20.1100 (1999)].  

The veteran has claimed CUE in that determination.  The basis 
of the veteran's CUE argument appears to be that he has had 
PTSD since discharge from service and that evidence in the 
claims file at the time of the October 17, 1983, decision 
supported service connection.  

Determinations as to whether CUE is shown in a prior decision 
are based on evidence of record at the time of the decision 
in question.  In this instance, the RO considered the 
veteran's service records, as well as records of VA treatment 
and evaluation.  Service records are negative for diagnoses 
of PTSD, war neurosis, battle fatigue and the like as are the 
reports of VA examinations conducted in June 1973 and April 
1979.  No psychiatric treatment was deemed necessary upon 
evaluation in September 1980, no psychiatric diagnosis was 
arrived at in connection with VA examination in June 1982, 
and records of VA outpatient and hospital treatment dated in 
1982 and 1983 show no diagnoses of PTSD.  Finally, the VA 
examination conducted in September 1983 did not result in a 
diagnosis of PTSD.  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders.  
However, despite recognition of such as a disability for VA 
compensation purposes, no medical professionals diagnosed the 
veteran with PTSD at any time prior to the October 17, 1983 
decision.  The Board acknowledges the veteran's argument that 
he was diagnosed with delayed stress syndrome in July 1983, 
but a review of the record fails to support that contention.  
A grant of service connection requires a competent diagnosis 
of the disability for which service connection is claimed.  
38 C.F.R. § 3.303.  The facts as of record on October 17, 
1983, did not include a competent diagnosis of PTSD.  Thus, 
denial of service connection was consistent with and 
supported by application of the extant law to those facts, 
and no CUE exists in that decision.

The RO again denied service connection for PTSD in a decision 
dated January 19, 1989.  The RO notified the veteran of that 
decision by letter dated January 20, 1989.  The RO received 
the veteran's notice of disagreement in July 1989 and 
provided him a statement of the case in September 1989.  The 
RO confirmed the denial in a January 1990 decision.  The 
veteran did not submit a timely substantive appeal to the 
January 1989 decision.  In fact, in a statement received in 
June 1990, he advised the RO that he was not pursuing his 
PTSD claim.  See 38 C.F.R. § 20.204.  The January 19, 1989, 
decision thus became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103 (1999).  

The veteran again argues that he has had PTSD since the time 
of his service discharge and that the record as considered by 
the RO in January 1989 supported a grant of service 
connection for such disorder.  Among the evidence on file and 
considered by the RO in the January 1989 decision were the 
results of VA examinations in the spring and fall of 1988.  
Although the report of a general medical examination in April 
1988 contains a diagnosis of PTSD, it also specifically 
refers to the report of a special psychiatric examination of 
the previous month which does not contain a definitive 
diagnosis of PTSD.  Nor does the one of September 1988.  In 
January 1989, the RO also considered discharge summaries 
dated in February, March and July 1987, which showed no 
diagnoses of PTSD.  

Prior to completion of an evaluation in September 1988 to 
confirm or rule out PTSD, the veteran requested to be 
discharged.  His request for discharge prior to completion of 
the VA evaluation can be considered a failure to cooperate 
and, in any event, precluded medical care providers from 
determining whether the veteran did or did not have PTSD at 
that time.  Although the veteran advised that he would obtain 
his own opinion, the record does not reflect that he 
submitted an opinion prior to the January 19, 1989 decision.  
Accordingly, the RO based its decision on the evidence of 
record, which at most suggested that he might have PTSD but 
did not establish that he did.  

Here the Board notes that in correspondence received in 
February 1988, the veteran identified a diagnosis of PTSD in 
February 1987 by Dr. Gregory of VA.  VA records dated in 1987 
and 1988 showing diagnoses of PTSD have since been associated 
with the claims file, but they were not of record or 
considered at the time of the RO's January 19, 1989 decision.  
In Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the Court 
established a doctrine of constructive possession which would 
encompass records such as the 1987 and 1988 ones that were 
not in the claims file at the time of the 1989 rating 
decision.  However, the constructive possession rule may not 
be applied retroactively to VA adjudications occurring before 
Bell was handed down, i.e., prior to 1992.  Lynch v. Gober, 
11 Vet. App. 22, 26-28 (1997); Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).  Accordingly, the RO cannot be said to have 
had possession of Dr. Gregory's February 1987 statement or 
other VA records dated in 1987 and 1988 showing diagnoses of 
PTSD at the time of its January 1989 decision.  

In sum, the RO, in its January 1989 decision, considered the 
facts of record and correctly applied the laws and 
regulations then in effect.  Accordingly, no undebatable 
error exists in that decision.  38 C.F.R. § 3.105(a).

To the extent that the veteran argues error in the October 
17, 1983 and January 19, 1989 decisions in that additionally 
identified records were not requested and obtained, or that 
additional examinations were not ordered to confirm that he 
had PTSD, it must again be noted that he was afforded 
hospitalization for observation and evaluation to determine 
whether he had PTSD.  He chose not to complete the 
evaluation.  In any event, a breach by VA of its duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete record rather than an 
incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).

Effective date

The veteran contends that he is entitled to an effective date 
for service connection for PTSD back to the time of his 
discharge from service or the time of his original claim for 
service connection for a psychiatric disorder.  He argues 
that his symptomatology has been present since that time and 
that he has continued to seek service connection for a 
psychiatric disorder/PTSD, thus warranting an earlier 
effective date for the grant of service connection. 

As explained above, the Board has found no CUE in the rating 
decisions of October 17, 1983 and January 19, 1989.  Thus, 
those decisions remain final and the effective date of 
service connection for PTSD can in no case be prior to 
January 19, 1989.  Moreover, the RO again denied service 
connection for PTSD in a decision in January 1990 and the 
veteran did not appeal that determination.  Thus, the Board 
has looked carefully at the evidence and statements received 
between the final January 1989 and 1990 decisions and the 
veteran's July 19, 1991 request to reopen his claim.  
Significantly in a June 1990 statement, the veteran clearly 
indicated that he no longer wished to pursue a PTSD claim. 

Thus, in this case, service connection for PTSD was 
eventually granted based on new and material evidence in the 
form of a diagnosis of PTSD.  Therefore, the case is governed 
by criteria pertinent to effective dates for reopened claims.  
Under those criteria, the effective date of an award of 
disability compensation based on a claim reopened after final 
disallowance shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii), (r).  The effective date of an 
award based on a claim reopened after final adjudication 
shall not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(q), (r).  The currently assigned 
effective date is July 19, 1991.  Such is based on the RO's 
receipt of the veteran's request to reopen his PTSD claim as 
of that date.

The Board notes that reports of VA medical evaluations in 
November 1989, July 1990, August 1990 to May 1991, are all 
negative for diagnoses of PTSD, and that VA had not yet 
received VA outpatient or other records showing diagnoses of 
PTSD, see Lynch, supra; cf. Bell, supra, that could 
reasonably be considered a claim to reopen.  38 C.F.R. 
§ 3.155. 

The Board also notes, that the addition of PTSD as a 
diagnostic entity in the VA's Schedule for Rating Mental 
Disorders was not a "liberalizing VA issue" in the 
veteran's case, as such diagnosis was already recognized for 
VA compensation purposes at the time of the RO's October 17, 
1983 and January 19, 1989 denials.  See 38 C.F.R. § 3.114(a); 
VAOPGCPREC 26-97 (July 16, 1997).  

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his psychiatric symptoms, dating back to service, have always 
represented PTSD.  However, the Board is constrained from 
substituting its own (or the veteran's) medical judgment in 
place of the diagnoses and findings provided by medical 
professionals.  See Allday v. Brown, 7 Vet. App. 517 (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case 
the first documentation that can be accepted as a claim to 
reopen following a final RO denial, is the veteran's July 19, 
1991, statement, which represents the currently assigned 
effective date.  Thus, the claim for an earlier effective 
date must be denied.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.114(a), 3.400(b), (q)(1)(ii), (r).


ORDER

No CUE exists in RO rating decisions dated October 17, 1983, 
and January 19, 1989, which denied service connection for 
PTSD.

An effective date prior to July 19, 1991, for the grant of 
service connection and award of compensation for PTSD is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

